Citation Nr: 1739865	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cholangiocarcinoma and liver cancer, to include as  result of exposure to herbicides.

2.  Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1970 to August 1973.  He died in September 2010.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2009 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In October 2013 the Board remanded the appeal for additional development.

In July 2016, the Board denied service connection for cholangiocarcinoma and liver cancer and entitlement to service connection for cause of death.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board's July 2016decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the Court granted a JMR in which the Veteran and the VA Secretary (the parties) agreed that a remand is warranted because the Board failed in its duty to assist in providing an adequate examination.

The parties referred to an October 2012 VA opinion in which the examiner opined that it was less likely than not that the Veteran's conditions and cause of death were related to herbicide exposure during Vietnam.  As a rationale for this opinion, the physician indicated that there was no documentation in 38 C.F.R. § 3.309 that cholangiocarcinoma, bile duct, gall bladder, or liver cancers are related to herbicide exposure in Vietnam.

Citing to Polovick v. Shinseki, 23 Vet.App. 48, 55 (2009), the parties noted that the Court has held that a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face.  In other words, the fact that a disease is not on the list of presumptive diseases does not disqualify a medical professional from nonetheless linking the disease to Agent Orange.  The parties ultimately found that the October 2012 examiner failed to provide an adequate rational for the negative nexus opinion and that the Board then erred in relying on that inadequate examination.  

Based on the foregoing, and consistent with the Court's July 2017 Order, the Board finds that this matter should be remanded, and that an addendum opinion that addresses whether the Veteran's cholangiocarcinoma and liver cancer are directly related to his exposure to herbicide agents during his military service, should be obtained.

Given that the issue of entitlement to service connection for cause of death is inextricably intertwined with the pending claim of service connection, it must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim file to an appropriate VA examiner for a medical opinion.  All findings should be reported in detail.  Following a review of the relevant evidence, the physician should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cholangiocarcinoma and liver cancer began during or are causally related service, to include exposure to herbicide agents (Agent Orange).  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to Agent Orange in service.  

The physician should be aware that the fact that cholangiocarcinoma and liver cancer are not listed as disabilities subject to presumptive service connection is not dispositive evidence weighing against the claim.  As such, it should not be used as the sole basis in support of a negative nexus opinion.

The physician is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The physician must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If he/she cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

2.  Then, readjudicate the claims on appeal.  If the decision is adverse to the appellant, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


